IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE ASSOCIATION OF AARHUS,                  : No. 492 MAL 2019
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
VIATCHESLAV BOIKO AND LUDMILA               :
BOIKO,                                      :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.